In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-028 CV

____________________


IN THE INTEREST OF K.A.F.




On Appeal from the 279th District Court
Jefferson County, Texas

Trial Cause No. F-181,705




MEMORANDUM OPINION (1)
	On February 5, 2004, we notified the parties that jurisdiction appeared to be
lacking, and the appellant filed a response.  The judgment terminating the parental rights
of the appellant, Susan Carroll Capps, was signed on November 3, 2003.  A notice of
appeal was filed on January 16, 2004, more than 20 days from the date the judgment was
signed and after the time in which an extension of time for filing notice of appeal may be
granted.  Tex. Fam. Code Ann. § 109.002; Tex. R. App. P. 26.1(b); Tex. R. App. P.
26.3.
	The appellant concedes that her motion for new trial could not function to extend
the appellate timetable, but argues that her alternate motion to modify the judgment did
extend the timetable because motions to modify judgment are not excluded by Tex. R.
App. P. 28.1.  Rule 28.1, which concerns interlocutory orders is simply inapposite in a
case where final judgment has been entered.  The statute that does apply to this case,
Family Code § 109.002, states that "the procedures for an accelerated appeal under the
Texas Rules of Appellate Procedure apply to an appeal in which the termination of the
parent-child relationship is in issue."  Tex. Fam. Code Ann. 109.002.  We note that
Section 109.002 does not expressly exclude all post-trial motions, as is the case for suits
where the child is in the care of the Department of Protective and Regulatory Services. 
See Tex. Fam. Code Ann. 263.405 (Vernon 2002).  Nevertheless, Section 109.002
mandates the application of the accelerated appellate timetable of Rule 26.1(c) to all
termination cases.
	The Court finds appellant failed to timely perfect an appeal.  The Court further finds
that it lacks jurisdiction over this appeal.  It is, therefore, ORDERED that this appeal be
DISMISSED for want of jurisdiction.
	APPEAL DISMISSED. 	
									PER CURIAM

Opinion Delivered March 18, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.